 



EXHIBIT 10.14
HANOVER COMPRESSOR COMPANY,
EXTERRAN HOLDINGS, INC.,
and
WILMINGTON TRUST COMPANY
as Trustee
 
First Supplemental Indenture
Dated as of August 20, 2007
to
Indenture
Dated as of March 15, 2001,
 
4.75% Convertible Senior Notes due 2008

 



--------------------------------------------------------------------------------



 



FIRST SUPPLEMENTAL INDENTURE
     THIS FIRST SUPPLEMENTAL INDENTURE, dated as of August 20, 2007 (this “First
Supplemental Indenture”), is by and among Hanover Compressor Company, a Delaware
corporation (“Hanover”), Exterran Holdings, Inc., a Delaware corporation
(“Exterran”), and Wilmington Trust Company, a Delaware banking corporation, as
trustee (the “Trustee”). All capitalized terms used in this First Supplemental
Indenture without definition shall have the meanings specified in the Original
Indenture referred to below, unless otherwise specified.
WITNESSETH:
     WHEREAS, Hanover has heretofore executed and delivered to the Trustee an
Indenture, dated as of March 15, 2001 (the “Original Indenture”), pursuant to
which Hanover issued its 4.75% Convertible Senior Notes due 2008 in the
aggregate principal amount of $192,000,000, convertible under certain
circumstances into shares of Hanover Common Stock (as defined below);
     WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of
February 5, 2007, by and among Hanover, Universal Compression Holdings, Inc.
(“Universal”), Exterran, Ulysses Sub, Inc., a wholly owned subsidiary of
Exterran, and Hector Sub, Inc., a wholly owned subsidiary of Exterran, as
amended (the “Merger Agreement”), (i) Ulysses Sub, Inc. will merge with and into
Universal with Universal as the surviving corporation (the “Universal Merger”)
and (ii) immediately following the Universal Merger, Hector Sub, Inc. will merge
with and into Hanover with Hanover as the surviving corporation (such merger the
“Hanover Merger”, and together with the Universal Merger, the “Mergers”);
     WHEREAS, as a result of the Mergers, Universal and Hanover will become
wholly owned subsidiaries of Exterran;
     WHEREAS, pursuant to the Mergers, each outstanding share of Hanover Common
Stock will be converted into the right to receive 0.325 shares of Exterran
Common Stock for each share of common stock, par value $0.001 per share, of
Hanover in accordance with the terms of the Merger Agreement;
     WHEREAS, Section 14.04 of the Original Indenture effectively obligates
Exterran to execute and deliver to the Trustee a supplemental indenture
providing that the Holder of each Security then outstanding will have the right
to convert such Security into the merger consideration receivable by the holders
of Hanover Common Stock upon the Mergers;
     WHEREAS, Exterran hereby desires to fully and unconditionally guarantee all
the payment obligations of the Hanover under the Securities and the Original
Indenture;

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to Section 9.01 of the Original Indenture, the Indenture
or the Securities may be amended or supplemented without the consent of any
Holder to, among other things, make any change that does not materially
adversely affect the rights of any Holder, including changes to comply with
Section 14.04 of the Original Indenture and to add guarantees of the Securities;
     WHEREAS, in connection with the execution and delivery of this First
Supplemental Indenture, the Trustee has received an Officer’s Certificate and an
Opinion of Counsel as contemplated by Sections 1.02, 1.03, 8.02 and 9.03 of the
Original Indenture; and
     WHEREAS, all other acts necessary to make this First Supplemental Indenture
a valid, binding and enforceable instrument and all of the conditions and
requirements set forth in the Indenture in relation to this First Supplemental
Indenture have been performed and fulfilled, and the execution and delivery of
this First Supplemental Indenture have been in all respects duly authorized.
     NOW, THEREFORE, the parties have executed and delivered this First
Supplemental Indenture, and each of Exterran, Hanover and the Trustee hereby
agrees for the other parties’ benefit, and for the equal and ratable benefit of
the Holders, as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Definitions. The Original Indenture is hereby amended by
inserting the following new definitions in appropriate alphabetical order:
“Exterran” means Exterran Holdings, Inc., a Delaware corporation, and any and
all successors thereto.
“Exterran Common Stock” means the common stock, par value $0.01 per share, of
Exterran.
“Hanover” or the “Company” means Hanover Compressor Company, a Delaware
corporation.
“Hanover Common Stock” means the common stock, par value $0.001 per share, of
Hanover.
“Hanover Merger” means the Hanover Merger, as defined in the Merger Agreement.
“Hanover Merger Effective Time” means the Effective Time, as defined in the
Merger Agreement.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of
February 5, 2007, by and among Hanover, Universal Compression Holdings, Inc.,

-2-



--------------------------------------------------------------------------------



 



Exterran, Ulysses Sub, Inc., a wholly owned subsidiary of Exterran and Hector
Sub, Inc., a wholly owned subsidiary of Exterran, as amended.
“Mergers” means the Mergers, as defined in the Merger Agreement.
     Section 1.02 Common Stock. From and after the Hanover Merger Effective
Time, all references in the Original Indenture to “Common Stock” or “Common
Stock of the Company” shall be deemed to relate to Exterran Common Stock.
ARTICLE 2
EFFECT OF HANOVER MERGER ON CONVERSION PRIVILEGE
     Hanover and Exterran expressly agree that, in accordance with Section 14.04
of the Original Indenture, the Holder of each Security outstanding as of the
Hanover Merger Effective Time shall have the right to convert such Security into
the amount of Exterran Common Stock receivable upon completion of the Mergers by
a holder of the number of shares of Hanover Common Stock issuable upon
conversion of such Security into Hanover Common Stock at the Conversion Rate in
effect immediately prior to the Mergers.
ARTICLE 3
EXTERRAN GUARANTEE
     The Original Indenture is hereby amended and supplemented by adding the
following as Article XVII of the Original Indenture:
ARTICLE XVII
EXTERRAN GUARANTEE
SECTION 17.01. Exterran Guarantee.
     Subject as provided in the final paragraph of this Section 17.01, Exterran
fully and unconditionally guarantees to each Holder of a Security authenticated
and delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the
Securities held thereby and the obligations of the Company hereunder and
thereunder, that the principal of and interest on the Securities will be
promptly paid in full when due, subject to any applicable grace period, whether
at final maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal of and interest (to the extent permitted by law) on the
Securities, and all other payment obligations of the Company to the Holders or
the Trustee hereunder or thereunder, will be promptly paid in full, all in
accordance with the terms hereof and thereof. Failing payment when so due of any
amount so guaranteed for whatever reason, Exterran will be obligated to pay the
same immediately. An Event of

-3-



--------------------------------------------------------------------------------



 



Default under this Indenture or the Securities shall constitute an event of
default under this guarantee, and shall entitle the Holders to accelerate the
obligations of Exterran hereunder in the same manner and to the same extent as
the obligations of the Company. Exterran agrees that its obligations hereunder
shall be unconditional, irrespective of the validity, regularity or
enforceability of the Securities or this Indenture, the absence of any action to
enforce the same, any waiver or consent by any Holder with respect to any
provisions hereof or thereof, the recovery of any judgment against the Company,
any action to enforce the same or any other circumstance (other than complete
performance) which might otherwise constitute a legal or equitable discharge or
defense of Exterran. Exterran further, to the extent permitted by law, waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that this guarantee will not be discharged except by complete
performance of the payment obligations contained in the Securities and this
Indenture. If any Holder or the Trustee is required by any court or otherwise to
return to the Company, Exterran, the Trustee or any custodian or other similar
official acting under any applicable bankruptcy law in relation to either the
Company or Exterran, any amount paid by the Company or Exterran to the Trustee
or such Holder, this guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect. Exterran agrees that it shall not be
entitled to, and waives, any right of subrogation in relation to the Holders in
respect of any obligations guaranteed hereby until payment in full of the
obligations guaranteed hereby. Exterran further agrees that, as between itself,
on the one hand, and the Holders and the Trustee, on the other hand, (a) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Section 402 of the Second Supplemental Indenture for the purposes of
acceleration this guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed thereby, and (b) in the event of any declaration of acceleration of
such obligations as provided in Section 402 of the Second Supplemental
Indenture, such obligations (whether or not due and payable) shall forthwith
become due and payable by Exterran for the purpose of this guarantee.
     This guarantee of Exterran is a continuing guarantee and shall remain in
full force and effect and shall be binding upon Exterran and its respective
successors and assigns to the extent set forth in this First Supplemental
Indenture until full and final payment of all of the Company’s obligations under
the Securities and the Indenture and shall inure to the benefit of the
successors and assigns of the Trustee and the Holders and, in the event of any
transfer or assignment of rights by any Holder or the Trustee, the rights and
privileges conferred in this First Supplemental Indenture upon that party shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof. This guarantee of Exterran is a
guarantee of payment and not a guarantee of collection.
     This guarantee of Exterran is not intended to constitute a fraudulent
transfer or conveyance of purposes of any applicable bankruptcy law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state, or foreign law to the extent applicable to Exterran’s guarantee.
To effectuate the foregoing

-4-



--------------------------------------------------------------------------------



 



intention, the obligations of Exterran under this guarantee shall be limited to
the maximum amount as will, after giving effect to such maximum amount and all
other contingent and fixed liabilities of Exterran that are relevant under such
laws, result in the obligations of Exterran under this guarantee not
constituting a fraudulent transfer or conveyance. In addition, the obligations
of Exterran under this guarantee shall be limited to the extent required by
applicable law.
ARTICLE 4
MISCELLANEOUS
     Section 4.01 Binding Agreement; Assignments. Whenever in this First
Supplemental Indenture any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party.
     Section 4.02 Relation to Original Indenture. This First Supplemental
Indenture and all the terms and provisions herein contained shall form a part of
the Original Indenture as fully and with the same effect as if all such terms
and provisions had been originally set forth in the Original Indenture. The
Original Indenture is hereby ratified and confirmed and shall remain and
continue in full force and effect in accordance with its terms and provisions.
The Original Indenture and this First Supplemental Indenture shall be read,
taken and construed together as one instrument.
     Section 4.03 Counterparts. This First Supplemental Indenture may be
executed in several counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument.
     Section 4.04 Governing Law. This First Supplemental Indenture shall be
governed by and construed in accordance with the laws of the State of New York.
     Section 4.05 Effectiveness. This First Supplemental Indenture shall be
effective as of the date first set forth above.
     Section 4.06 Trustee. The recitals contained herein shall be taken as the
statements of Exterran and Hanover, and the Trustee assumes no responsibility
for their correctness. The Trustee makes no representations as to the validity
or sufficiency of this First Supplemental Indenture.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the day and year first above written.

         
 
  HANOVER COMPRESSOR COMPANY    
 
       
 
  By: /s/ David Edelmaier    
 
 
 
Name: David Edelmaier    
 
  Title: Vice President, Finance and Treasury    
 
       
 
  EXTERRAN HOLDINGS, INC.    
 
       
 
  By: /s/ J. Michael Anderson    
 
 
 
Name: J. Michael Anderson    
 
  Title: Senior Vice President and Chief Financial Officer    
 
       
 
  WILMINGTON TRUST COMPANY, as Trustee    
 
       
 
  By: /s/ Kristin L. Moore    
 
 
 
Name: Kristin L. Moore    
 
  Title: Senior Financial Services Officer    

-6-